DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed 12/28/20, with respect to the rejection of claims 3, 4, 15, and 31 have been fully considered and are persuasive.  Therefore, the rejection of the claims has been withdrawn. 
Applicant’s arguments, filed 12/28/20, with respect to the rejection of claim(s) 1, 18 and 27 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Foley (US8,255,772 B1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 2, 5, 10, 12, 13, 18, 22, 23, 27 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Klein (US7,275,130 B2) and further in view of Lin et al (US2016/0188213 A1).
Claim 1: Klein teaches a method, comprising:  
2performing, at a memory device, a scrub operation comprising reading data 3and error correction information stored in each row of a plurality of rows of a memory array 4of the memory device and detecting bit errors in the data of each row based at least in part on 5the error correction information (e.g. col. 4, lines 2-17; step 100, fig. 3 & claim 4);  
6monitoring, during the scrub operation, the bit errors detected for the plurality 7of rows of the scrub operation (e.g. step 120, fig. 3; col. 4, lines 18-34);  
8determining a quantity of the bit errors detected during the scrub operation 9based at least in part on the monitoring (e.g. col. 7, lines 40-42);  

 and 12performing, by the memory device, an action associated with the condition of 13the memory array (e.g. claim 7).  
Not explicitly taught by Klein is the integrity of the data based on the quantity of the bit errors detected. However, the technique of determining data integrity based on the number of errors detected in the data was known in the art, before the effective filing date of the claimed invention, as disclosed by Lin et al (e.g. [0076], [0098]). Therefore, it would have been obvious to  a person  of ordinary skill in the art, before the effective filing date of the claimed invention, to implement the teaching of Klein with the one taught by Lin et al, since such a modification would have involved the mere application of a known technique to a piece of prior art ready for improvement.

As per claims 18 and 27, the claimed features are rejected similarly to claim 1 above.

Claim 2: Klein and Lin et al teach the method of claim 1, further comprising:  2comparing the quantity of the bit errors detected to one or more thresholds, 3wherein determining the condition of the memory array is based at least in part on the 4comparing  (e.g. col. 7, lines 40-47 - Klein).

As per claims 23 and 31, the claimed features are rejected similarly to claim 2 above.

Klein and Lin et al teach the discloses the method of claim 18, wherein:  2the second condition of the memory array corresponds to lower integrity of 3data being stored at the memory array than the first condition of the memory array; and 4the second rate for scrubbing the memory array is greater than the first rate for 5scrubbing the memory array (e.g. claims 6 & 7- Klein).

Claim 10: Klein and Lin et al teach the method of claim 1, further comprising:  4determining that the condition of the memory array has changed from a first 5condition to a second condition associated with a lower integrity of data stored at the memory 6array than the first condition (e.g. number of errors is greater or less than a predetermined value), wherein determining the condition of the memory array is based 7at least in part on the determining that the condition of the memory array has changed (e.g. claims 6 & 7- Klein).  

Claim 13: Klein and Lin et al teach the method of claim 1, further comprising:  2correcting the bit errors in the data of each row based at least in part on 3detecting the bit errors in the data of each row (e.g. claims 6 & 9 - Klein).  

Claim 5: Klein and Lin et al teach the method of claim 1, further comprising:  generating the error correction information for the plurality of rows of the 3memory array of the memory device, Klein is storing the error correction in the memory instead of generating it. However, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to store the ECC information instead of generating it since such information would have been known in order to detect errors in the memory system.

Claim 12: Klein and Lin et al teach the method of claim 10, further comprising:  2 3scrubbing the memory array according to a first rate based at least in part on the first 4condition (e.g. claims 6 & 7); and performing, by the memory device based at least in part on performing the 7action associated with the condition of the memory array, a second scrubbing operation of the memory array according to a second rate that is greater than the 9first rate (e.g. claim 7- Klein).  Not explicitly taught by Klein is generating commands for the scrub operations. However, Klein teaches a scrubbing controller (e.g. item 38, fig. 1- Klein) that causes the memory to be scrubbed (e.g. col. 3, lines 59-61 & col. 4, lines 2-5- Klein). Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to use the scrubbing controller 38 taught by Klein to control the scrubbing operations performed at different rates (e.g. claims 6 & 7- Klein), since such a modification would have been within the general knowledge of an artisan in the art.

Claims 6, 14, 16, 19, 20, 28 are rejected under 35 U.S.C. 103 as being unpatentable over Klein and Lin et al as applied to claim 1 above, and further in view of Selinger et al (US2011/0161784 A1).
Claim 6: Klein and Lin et al teach the method of claim 1, but fails to teach performing the action comprises 2transmitting, from the memory device to a host device, an indicator of the condition of the 3memory array.  However, the technique of transmitting a memory status to a host was known in the art, before the effective filing date of the claimed invention, as disclosed by Selinger et al (e.g. [0074], step 540, fig. 5). Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to implement the teaching of Klein with the one taught by Selinger et al, since such a modification would have involved the mere application of a known technique to a piece of prior art ready for improvement.

As per claims 19 and 28, the claimed features are rejected similarly to claim 6 above.

Claim 14: Klein and Lin et al teach the teach the method of claim 13, wherein performing the scrub operation 2comprises:  35performing, for each scrub operation, an error correction 6operation on the data read from the memory array for the one or more of the plurality of rows 7to generate second data based at least in part on the error correction information (e.g. claim 8); and  8writing, for the each of the plurality of scrub operation, the second data to the  one or more of the plurality of rows of the memory array (e.g. claim 8).  Not explicitly taught by Klein is a host initiating commands for the scrub operations. However such a technique was known in the art, before the effective filing date of the claimed invention as disclosed by Selinger et al (e.g. [0074]). Selinger et al, since such a modification would have involved the mere application of a known technique to a piece of prior art ready for improvement.

As per claims 26 and 29, the claimed features are rejected similarly to clam 14 above.

As per claim 20, the claimed features are rejected similarly to claim 14 above.

Claim 16: Klein and Lin et al teach the method of claim 1, further comprising: 24performing operations for accessing the 5memory array, wherein performing the scrub operation is based at least in part on performing 6the operations (e.g. claim4 6 & 7).  Not explicitly taught by Klein is a host initiating commands for the scrub operations. However such a technique was known in the art, before the effective filing date of the claimed invention as disclosed by Selinger et al (e.g. [0074]). Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to implement the teaching of Klein with the one taught by Selinger et al, since such a modification would have involved the mere application of a known technique to a piece of prior art ready for improvement.

Claims 7-9, 11, 21 are rejected under 35 U.S.C. 103 as being unpatentable over Klein and Lin et al in view of Selinger et al and further in view of Foley (US8,255,772 B1).
7: Klein, Lin et al and Selinger et al  teach the method of claim 6, further comprising:  2receiving, from the host device, a first plurality of scrub commands according 3to a first rate for scrubbing the memory array, wherein performing the scrub operation is 4based at least in part on receiving the first plurality of scrub commands (e.g. [0074] – Selinger et al) but fail to teach  5receiving, from the host device after transmitting the indicator of the condition 6of the memory array to the host device, a second plurality of scrub commands according to a 7second rate for scrubbing the memory array that is greater than the first rate.  However, the technique of performing other scrubbing operations in response to a memory status was known in the art, before the effective filing date of the claimed invention as disclosed by Foley (e.g. steps 340-380, fig. 3). Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to implement the teaching of Klein and Selinger et al with the one taught by Foley, since such a modification would have involved the mere application of a known technique to a piece of prior art ready for improvement.

As per claim 21, the claimed features are rejected similarly to claim 7 above.

Claim 8: Klein, Lin et al, Selinger et al and Foley teach the method of claim 7, wherein the second rate is based at least in part 2on the second condition of the memory array (e.g. steps 340-380, fig. 3 - Foley).

9: Klein, Selinger et al and Foley teach the method of claim 7, wherein the first rate is based at least in part on 2a voltage, or a temperature, or both associated with the memory array (e.g. claim 2, Klein).  

Claim 11: Klein and Lin et al teach the teach the method of claim 10, further comprising:  2an indication of a first rate for scrubbing the 3memory array, the first rate associated with the first condition, wherein performing the scrub 4operation is based at least in part on the indication of the first rate for scrubbing the 5memory array (e.g. claims 6 & 7- Klein);  6determining, at the memory device, a second rate for scrubbing the memory 7array based at least in part on determining that the condition of the memory array has 8changed from the first condition to the second condition; and  9performing a second scrub operation according to the second rate for 10scrubbing the memory array (e.g. claims 6 & 7). Not explicitly taught by Klein is a host for indicating the first rate. Foley discloses establishing a memory scrub frequency (e.g. step 310, fig. 3) and the technique of performing other scrubbing operations in response to a memory status was known in the art, before the effective filing date of the claimed invention as disclosed by Foley (e.g. steps 340-380, fig. 3). Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to implement the teaching of Klein with the one taught by Selinger et al and Foley, since such a modification would have involved the mere application of a known technique to a piece of prior art ready for improvement.1
11
Allowable Subject Matter
Claims 3, 4, 15, 24, 25 and 30 are allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUERRIER MERANT whose telephone number is (571)270-1066.  The examiner can normally be reached on Monday-Friday 8:00 Am - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If 






/GUERRIER MERANT/Primary Examiner, Art Unit 2111                                                                                                                                                                                                        2/10/21